As to the right of plaintiff to sue—this is a part of the prima facie case of plaintiff, because the statute requires that the assessment shall refer to the contract, etc. (Sec. 9, stat. 1871-2, p. 813.) And this Court has held that the contract is thereby made a part of the assessment. (Dyer v. Barstow, 50 Cal. 654.)
By the Court :
“ The contractor or his assigns ” are the only persons authorized to sue. (Act 1871—2, p. 816, s. 13.) The complaint failed to state that the plaintiff occupied either of these relations to the proceedings, and the case is not distinguishable in principle. from that of The People v. Doe, 48 Cal. 560.
Judgment and order denying a new trial reversed, and cause remanded, with directions to the Court below to sustain the demurrer to the complaint.